Case 9:17-cv-81370-DMM Document 52 Entered on FLSD Docket 11/08/2018 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                           WEST PALM BEACH DIVISION
                                      Civil Action No. 9:17-cv-81370-DMM

  ANDREW HODGES, an individual;
  VLADIMIR COOD, an individual;
  GAUTAM DESAI, an individual;
  JODY POWELL, an individual;
  JEFFREY HEBERLING, an individual;
  SHAMMI NABUKUMAR, an individual; and
  ANTHONY SAJEWICZ, an individual;
          Plaintiffs,
  v.
  MONKEY CAPITAL, LLC, a Delaware limited liability company;
  MONKEY CAPITAL, INC., a foreign corporation;
  and DANIEL HARRISON, an individual;
        Defendants.
  ________________________________________________/

                                        PLAINTIFFS’ STATUS REPORT

          Plaintiffs ANDREW HODGES, VLADIMIR COOD, GAUTAM DESAI, JODY

  POWELL, SHAMMI NABUKUMAR, and ANTHONY SAJEWICZ (“Plaintiffs”); by and through

  their undersigned counsel and pursuant to this Court’s November 2, 2018 “Paperless Order Requiring

  Status Report” (Docket Entry No. [“DE”] 51) (the “Order”); hereby file this Status Report advising

  the Court of recent progress in this litigation.

          As the Court noted in its Order, a Final Judgment Awarding Damages [DE 50] was entered

  on August 27, 2018 in favor of Plaintiffs against Defendant MONKEY CAPITAL, LLC, a Delaware

  limited liability company; and Defendant MONKEY CAPITAL, INC., a foreign corporation.

  Following entry of that Final Judgment, the only defendant remaining in the case is Defendant

  DANIEL HARRISON, an individual who is representing his own legal interests in this matter.

          On October 3, 2018, Plaintiffs served upon Defendant HARRISON the following discovery

  requests in pursuit of documents and information relevant to the dispute between Plaintiffs and


                                                     SILVER MILLER
                        11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                  www.SilverMillerLaw.com
Case 9:17-cv-81370-DMM Document 52 Entered on FLSD Docket 11/08/2018 Page 2 of 2
                                                                                           Case No. 9:17-cv-81370-DMM


  Defendant HARRISON: (1) Plaintiffs’ First Request for Production of Documents, (2) Plaintiffs’ First

  Set of Interrogatories, and (3) Plaintiffs’ First Request for Admissions.

          Plaintiffs anticipate filing a Motion for Summary Judgment in November 2018; and, if the

  Motion for Summary Judgment does not resolve all outstanding issues, will be prepared to try the case

  as scheduled in February 2019.

          To the extent the Court has additional questions concerning the pretrial progress of this

  matter, undersigned counsel will make themselves available for a Status Conference at the Court’s

  convenience.


                                                                 Respectfully submitted,
                                                                 SILVER MILLER
                                                                 11780 W. Sample Road
                                                                 Coral Springs, Florida 33065
                                                                 Telephone:      (954) 516-6000

                                                                 By:
                                                                           DAVID C. SILVER
                                                                           Florida Bar No. 572764
                                                                           E-mail: DSilver@SilverMillerLaw.com
                                                                           JASON S. MILLER
                                                                           Florida Bar No. 072206
                                                                           E-mail: JMiller@SilverMillerLaw.com
                                                                           Counsel for Plaintiffs

                                       CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that a copy of the foregoing was electronically filed with the Clerk
  of Court on this 8th day of November 2018 by using the CM/ECF system and that a true and
  correct copy will be served via electronic mail to: DANIEL HARRISON, Pro Se Defendant, The
  Sloane Club, Lower Sloane Street, Chelsea, London, England, SW1W 8BS, E-mail:
  dmh1980@protonmail.com.


                                                                 ____________________________________
                                                                       DAVID C. SILVER




                                                          -2-
                                                  SILVER MILLER
                     11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                               www.SilverMillerLaw.com
